Case 9:18-cv-80176-BB Document 576 Entered on FLSD Docket 06/10/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative          CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

           RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO SEAL

         Plaintiffs have not opposed Dr. Wright’s overzealous redactions of public filings to date.

  But the last two redactions have gone too far.

         As to the first redaction (ECF No. 574 at 6), Plaintiffs moved in limine to keep evidence of

  Wright’s alleged childhood trauma from the jury as it’s irrelevant and clearly engineered to try

  win this case by appealing to juror sympathy since he cannot defend it on the merits. Wright

  opposed that motion, i.e., he intends to introduce this testimony at trial to the jury. In reply,

  Plaintiffs specified the generic type of trauma Wright alleges to have sustained to provide

  necessary context. Nevertheless, and despite Wright’s intention to testify about this trauma to the

  jury, he now seeks to keep even the most general information about it under seal. That cannot be.

  The precise information Wright is seeking to seal is the precise information he is seeking to inject

  at trial. If Wright wants to keep the information private, he should have acquiesced to Plaintiffs’

  motion in limine. If Wright intends to use this information at trial to his benefit (he should not be

  allowed to) then it will be public, and he must live with that choice.

         As to the second redaction (ECF No. 574 at 6, n5), Plaintiffs moved in limine to prevent

  Wright from offering testimony that David committed suicide because it is a baseless attempt at
Case 9:18-cv-80176-BB Document 576 Entered on FLSD Docket 06/10/2020 Page 2 of 3



  character assassination where (i) no record evidence supports it, and in fact, (ii) record evidence

  from the expert government officials charged with making determinations on causes of death (the

  Medical Examiner’s office) directly refutes it by stating David died of natural causes. ECF No.

  510, at 20. In reply, Plaintiffs have simply made the logical argument that this evidence should be

  excluded. To demonstrate the preposterous nature of Wright’s evidence, Plaintiffs have argued

  that there is more record evidence in the case to support a jury inference that Wright took certain

  extreme actions to steal David’s bitcoin fortune, then evidence that David committed

  suicide. Plaintiff’s point is correct and simply legal argument. There are no grounds to seal this

  portion of the brief other than the fact that Wright doesn’t like that argument. That’s not

  grounds to justify sealed treatment and deny “the common-law right of access to judicial

  proceedings, an essential component of our system of justice, [and something that is]

  instrumental in securing the integrity of the process.” Chi. Tribune Co. v. Bridgestone/Firestone,

  Inc., 263 F.3d 1304, 1311 (11th Cir. 2001).

         Plaintiffs request the Court deny Wright’s request to keep page 6 of ECF No. 574 under

  seal. Plaintiffs do not oppose Wright’s other requests for sealed treatment.

   Dated: June 10, 2020                     Respectfully submitted,

                                            s/ Velvel (Devin) Freedman
                                            Velvel (Devin) Freedman, Esq.
                                            ROCHE CYRULNIK FREEDMAN LLP
                                            200 S. Biscayne Blvd.
                                            Suite 5500 Miami, Florida 33131
                                            vel@rcfllp.com
                                            nbermond@rcfllp.com

                                            Kyle W. Roche, Esq.
                                            Joseph M. Delich
                                            ROCHE CYRULNIK FREEDMAN LLP
                                            99 Park Avenue, 19th Floor
                                            New York, New York 10016



                                                   2
Case 9:18-cv-80176-BB Document 576 Entered on FLSD Docket 06/10/2020 Page 3 of 3



                                          kyle@rcfllp.com
                                          jdelich@rcfllp.com

                                          Andrew S. Brenner, Esq.
                                          BOIES SCHILLER FLEXNER LLP
                                          100 SE 2nd Street, Suite 2800
                                          Miami, Florida 33131
                                          abrenner@bsfllp.com

                                          Counsel to Plaintiffs Ira Kleiman as
                                          Personal Representative of the Estate of
                                          David Kleiman and W&K Info Defense Research, LLC

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 2, 2020, a true and correct copy of the foregoing was
  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman




                                                3
